Citation Nr: 1456055	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  10-40 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


1.  Entitlement to an initial rating in excess of 20 percent prior to April 5, 2010, for deep venous thrombosis, right lower extremity.

2.  Entitlement to a staged initial rating in excess of 40 percent on and after April 5, 2010, for deep venous thrombosis, right lower extremity.

3.  Entitlement to an initial rating in excess of 20 percent prior to April 5, 2010, for deep venous thrombosis, left lower extremity.

4.  Entitlement to a staged initial rating in excess of 40 percent on and after April 5, 2010, for deep venous thrombosis, left lower extremity.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to February 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines.

In June 2010, the Veteran testified at a hearing with a RO Decision Review Officer (DRO).  In April 2011, the Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ).  Transcripts of those hearings have been associated with the claims file.

The Veteran filed a notice of disagreement, based on the October 2009 rating decision for the issues of entitlement to an initial rating in excess of 10 percent for deep venous thrombosis of the right lower extremity and entitlement to an initial rating in excess of 10 percent for deep venous thrombosis of the left lower extremity.  Thereafter, an August 2010 statement of the case determination assigned a higher initial rating of 20 percent with respect each of these disabilities, effective February 6, 2008, the effective date for the award of service connection and 40 percent evaluation effective April 5, 2010.  These higher initial ratings do not represent a grant of the maximum benefit allowable under the VA Schedule for Rating Disabilities.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This case was previously before the Board in December 2013, when the issues herein on appeal were remanded in order to obtain records from the Social Security Administration (SSA), and thereafter, to readjudicate the issues.  Pursuant to the Board's December 2013 remand instructions, SSA Records were obtained and associated with the claims file.  The RO re-adjudicated the issues and issued a January 2014 supplemental statement of the case.  Additionally, the Board notes the record reflects July 2012 VA correspondence which had already addressed the Veteran's March 2012 correspondence related to amalgam tooth fillings, which had been referred to the RO for appropriate action in the December 2013 Board remand.  Thus, the Board finds there has been substantial compliance with the December 2013 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to April 5, 2010, the Veteran's deep venous thrombosis of the right lower extremity was manifested by occasional edema; persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration was not shown.

2.  From April 5, 2010, the Veteran's deep venous thrombosis of the right lower extremity was manifested by persistent edema and stasis pigmentation or eczema; ulceration was not shown.

3.  Prior to April 5, 2010, the Veteran's deep venous thrombosis of the left lower extremity was manifested by occasional edema; persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration was not shown.

4.  From April 5, 2010, the Veteran's deep venous thrombosis of the left lower extremity was manifested by persistent edema and stasis pigmentation or eczema; ulceration was not shown.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for deep venous thrombosis of the right lower extremity, prior to April 5, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7121 (2014).

2.  The criteria for an evaluation in excess of 40 percent for deep venous thrombosis of the right lower extremity, from April 5, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7121 (2014).

3.  The criteria for an evaluation in excess of 20 percent for deep venous thrombosis of the left lower extremity, prior to April 5, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7121 (2014).

4.  The criteria for an evaluation in excess of 40 percent for deep venous thrombosis of the left lower extremity, from April 5, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.104, Diagnostic Code 7121 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for higher initial ratings for deep venous thrombosis of the right lower extremity and left lower extremity arose from a disagreement with the initial evaluations assigned following the grant of service connection.  As such, there is no duty to provide further VCAA notice with respect these issues.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c) ; 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records, service treatment records, private treatment records and SSA records have been obtained and are associated with the claims file. 

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided VA arteries, veins and miscellaneous examinations to the Veteran in September 2009 and April 2010.  Each examiner interviewed the Veteran and recorded clinical findings, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the severity of the Veteran's service-connected disabilities at issue, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court), held 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was afforded a hearing before a DRO in June 2010 and before the Board in April 2011.  During each hearing, the VLJ and DRO noted the Veteran needed to provide evidence of the current nature and severity of his deep venous thrombosis of the right lower extremity and left lower extremity in order to substantiate his claims.  The VLJ and DRO each asked questions to ascertain the current symptomatology of the Veteran's service-connected deep venous thrombosis of the right lower extremity and left lower extremity.  The VLJ and DRO also solicited information to ascertain whether there existed outstanding pertinent evidence that might have been overlooked and that might substantiate the issues for higher initial evaluations.  The hearings focused on the elements necessary to substantiate the issues on appeal, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for an increased rating.  The Veteran has not suggested any deficiency in the conduct of the hearings.  Therefore, the Board finds that, consistent with Bryant, the VLJ and DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds the record as it stands includes adequate evidence to decide the issues on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with the issues herein on appeal.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claims 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).

In initial rating cases, VA must assess the level of disability from the date of service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the appeal, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected deep venous thrombosis of the right lower extremity and left lower extremity is rated under the criteria of 38 C.F.R. § 4.124a, Diagnostic Codes 7121.  Diagnostic Code 7121 sets forth the criteria for rating post-phlebotic syndrome of any etiology.  Under its criteria, in relevant part, it is rated as follows:  with massive board-like edema with constant pain at rest, 100 percent; with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, 60 percent; with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, 40 percent; with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, 20 percent.

While VA treatment records and private treatment records associated with the record do address the Veteran's deep venous thrombosis of the right and left lower extremities, including documentation of medications related to such; these records, however, do not address the Veteran's disabilities within the context of the rating criteria.  The Veteran was afforded a VA arteries, veins, and miscellaneous, examination in September 2009.  On VA examination in September 2009, the VA examiner found edema was present in both the left lower leg and right lower leg. However, such was not persistent and was partially relieved by elevation or compression hosiery.  The VA examiner also noted there was no discoloration.  Additionally, while pain was present in each leg, it was not constant and did not occur at rest.  Moreover, the right and left lower extremity edema was not massive or boardlike, there was no statis pigmentation or eczema, and no ulceration.

Based on the evidence, the Board concludes that the criteria for a 40 percent schedular rating under Diagnostic Code 7121 are not met or nearly approximated prior to April 5, 2010.  The evidence revealed that persistent edema and stasis pigmentation or eczema of either the left or right lower extremity was not demonstrated.  This is supported by the Veteran's June 2010 testimony in which he stated that since June 2007 his edema would come and go.  He also testified that it depended on his activity, specifically on certain job functions, and it was not so bad if he could keep his legs elevated more.  The Board notes that the Veteran is capable of observing symptoms related to his deep venous thrombosis of the right and left lower extremities.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  However, the Veteran's June 2010 testimony does not support a finding of persistent edema but in fact, indicated the opposite.  Moreover, as noted above, the September 2009 VA examiner did not find persistent edema and stasis pigmentation or eczema necessary for the 40 percent rating category.  Thus, the evidence shows that the criteria for a 40 percent schedular rating are not met or nearly approximated for the period before April 5, 2010.  Accordingly, an evaluation in excess of 20 percent for deep venous thrombosis of the right or left lower extremity, prior to April 5, 2010, is not warranted. 

On April 5, 2010, an arteries, veins, and miscellaneous, VA examination was conducted.  The VA examiner noted that with respect to the Veteran's left and right lower legs, there was persistent edema present, and skin discoloration was persistent and present.  The VA examiner also noted pain occurred at rest but was not constant.  The VA examiner also noted both left and right lower extremities edema but such was not massive or boardlike.  The VA examiner noted there was statis pigmentation or eczema; however, there was no ulceration.  

Based on the evidence, the Board concludes that the criteria for a 60 percent schedular rating under Diagnostic Code 7121 are not met or nearly approximated on or after April 5, 2010.  The evidence revealed that the Veteran's left and right lower extremities had persistent edema and stasis pigmentation or eczema, but not ulceration.  Persistent ulceration is required for the 60 percent rating category.  The Board also notes that the record does not reflect the Veteran has claimed his condition is manifested by ulceration.  Thus, the evidence shows that the criteria for a 60 percent schedular rating are not met or nearly approximated for the period on or after April 5, 2010.  Accordingly, an evaluation in excess of 40 percent for deep venous thrombosis of the right or left lower extremity on or after April 5, 2010, is not warranted. 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

Here, the symptoms of the Veteran's deep venous thrombosis of the right and left lower extremities are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported edema, pain, throbbing, a heavy feeling, aching, fatigue and hardening.  These symptoms are consistent with those measured by the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate a level of disability above that the Veteran has been found to have.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  For the above reasons, the Board declines to remand these issues for consideration of an extra-schedular evaluation.

The Board notes that a claim for entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) is a part of a claim for a higher rating if raised by the Veteran or reasonably raised by the record.  See Rice v. Shenseki, 22 Vet. App. 447 (2009) (a request for a total disability rating for compensation based on individual unemployability raised by the Veteran is not a separate claim for benefits, but part of the claim for increase).  The record reflects that, by a rating decision in August 2010, entitlement to a TDIU was granted effective from February 6, 2008.  By a rating decision in November 2011, the TDIU was terminated effective April 5, 2010, the effective date of a 100 percent combined schedular rating based on all service-connected disabilities.  As it has not been asserted that the Veteran has, or that the record reflects that the Veteran has, any independent service-connected disability that renders the Veteran unemployable, (not considered in a combined rating of 60 percent or more) the matter of entitlement to a TDIU is rendered moot, and is not for appellate consideration.  Buie v. Shinseki, 24 Vet App 242 (2010).



ORDER

Entitlement to an evaluation in excess of 20 percent for deep venous thrombosis of the right lower extremity, prior to April 5, 2010, is denied.

Entitlement to an evaluation in excess of 40 percent for deep venous thrombosis of the right lower extremity, from April 5, 2010, is denied.

Entitlement to an evaluation in excess of 20 percent for deep venous thrombosis of the left lower extremity, prior to April 5, 2010, is denied.

Entitlement to an evaluation in excess of 40 percent for deep venous thrombosis of the left lower extremity, from April 5, 2010, is denied.





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


